966 A.2d 544 (2009)
COMMONWEALTH of Pennsylvania, Appellant
v.
Malcolm Paul APARICIO, Appellee.
No. 14 MAP 2006.
Supreme Court of Pennsylvania.
January 22, 2009.

ORDER
PER CURIAM.
AND NOW, this 22nd day of January, 2009, the Order of the Court of Common Pleas of Delaware County is REVERSED pursuant to Commonwealth v. Chase, ___ Pa. ___, 960 A.2d 108 (2008). This matter is REMANDED to the trial court for a determination of whether reasonable suspicion existed to stop the vehicle in question.
Jurisdiction is relinquished.